Exhibit 99.1 “PRELIMINARY ASSESSMENT OF PHUOC SON PROJECT IN QUANG NAM PROVINCE, VIETNAM” FOR Murray R. Stevens B.Sc., M.Sc. (Hons), Dip.Geol.Sci., MAusIMM Stevens and Associates & Graeme W. Fulton B.Sc. (Hons), Mining and Petroleum Engineering, MAusIMM Terra Mining Consultants Ltd Page 1 Table of Contents TABLE OF CONTENTS 1.0 EXECUTIVE SUMMARY 12 2.0 INTRODUCTION AND SCOPE 17 2.1 INTRODUCTION 17 2.2 TERMS OF REFERENCE 17 2.3 SOURCES OF INFORMATION & DATA 18 2.4 SITE INSPECTION 18 2.5 UNITS & CURRENCY 19 2.6 NAMING CONVENTIONS 19 2.7 DISCLAIMERS 19 3.0 PROPERTY DESCRIPTION AND LOCATION 20 3.1 LOCATION 20 3.2 PROPERTY DESCRIPTION 22 3.3 MINERAL TENURE REGIME IN VIETNAM 25 4.0 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE & PHYSIOGRAPHY 27 4.1 ACCESS 27 4.2 PHYSIOGRAPHY 27 4.3 CLIMATE 27 4.4 LOCAL RESOURCES & INFRASTRUCTURE 28 5.0 HISTORY 29 5.1 GENERAL 29 6.0 GEOLOGICAL SETTING 30 6.1 REGIONAL GEOLOGY & STRUCTURE 30 6.2 PROPERTY GEOLOGY 33 6.2.1 General 33 6.2.2 Stratigraphy 33 6.2.3 Intrusives 33 6.2.4 Structure 35 6.2.5 Geotectonics 36 6.2.6 Metamorphism 37 7.0 DEPOSIT TYPES 38 8.0 MINERALIZATION 39 8.1 GENERAL 39 8.2 LOW TEMPERATURE AU-AG-PB-ZN+/- CU 39 8.2.1 Bai Dat (South Deposit) 39 8.2.2 Bai Go (North Deposit) 40 8.2.3 Other Prospects 40 8.3 HIGH TEMPERATURE AU-AG-TE-BI 40 8.4 AU-AG-CU-MO SKARN 41 8.5 INTRUSIVE HOSTED GOLD 41 9.0 EXPLORATION 43 9.1 GENERAL 43 9.2 EXPLORATION 1998 TO 31 DECEMBER 2003 43 Page 2 Table of Contents 9.2.1 Staged Programs of Work 43 9.2.2 Results of Exploration to 31 December, 2003 44 9.3 EXPLORATION 1 JANUARY 2004 TO 31 OCTOBER 2007 45 9.3.1 Staged Programs of Work 45 9.3.2 Results of Exploration 1 January 2004 to 31 October 2007 46 9.3.3 Structural Analysis 76 9.4 PLANNED EXPLORATION PROGRAMS 2007- 2008 83 10.0 DRILLING 85 10.1 DRILLING 1999 TO 31 DECEMBER 2003 85 10.2 DRILLING 1 JANUARY 2004 TO 31 OCTOBER 2007 86 11.0 SAMPLING METHOD AND APPROACH 89 11.1 OLYMPUS PACIFIC – PRIOR 31 DECEMBER 2004 89 11.2 OLYMPUS PACIFIC – 1 JANUARY 2004 TO 31 OCTOBER 2007 89 12.0 SAMPLE PREPARATION, ASSAYING & SECURITY 92 12.1 GENERAL 92 12.2 SAMPLE PREPARATION 92 12.3 ASSAYING 93 12.4 DENSITIES 94 12.5 QUALITY ASSURANCE AND QUALITY CONTROL 94 13.0 DATA VERIFICATION 106 13.1 GENERAL 106 13.2 DRILLHOLE AND SAMPLE LOCATION 106 13.3 GEOLOGICAL LOGGING 106 13.4 SAMPLE DATA VERIFICATION 110 13.5 DATABASE VALIDATION 112 14.0 ADJACENT PROPERTIES 114 15.0 MINERAL PROCESSING & METALLURGICAL TESTING 115 15.1 INTRODUCTION 115 15.2 METALLURGICAL TESTWORK 115 15.2.1 Description of Testwork Programs 115 15.2.2 Ore Characteristics 116 15.2.3 Early Testwork to 2006 116 15.2.4 Testwork in 2006/Early 2007 117 15.2.5 Mineralogy 118 15.2.6 Size Grading 119 15.2.7 Ore Crushability 120 15.2.8 Gravity Response 120 15.2.9 Flotation 122 15.2.10 Leaching 123 15.2.11 Electroinning 126 15.3 TESTWORK IMPLICATIONS FOR PLANT DESIGN 126 15.3.1 Gravity 126 15.3.2 Flotation 126 15.3.3 Leaching 127 16.0 MINERAL RESOURCE & MINERAL RESERVE ESTIMATES 128 16.1 INTRODUCTION 131 Page 3 Table of Contents 16.2 BAI DAT 132 16.2.1 General 131 16.2.2 Data Review & Validation 132 16.2.3 Statistical Analysis of Data 135 16.2.4 Previous Resource Estimates 158 16.2.5 Modelling & Resource Estimate Parameters 159 16.2.6 Comparative Estimates 161 16.3 BAI GO 163 16.3.1 General 163 16.3.2 Data Review & Validation 164 16.3.3 Statistical Analysis of Data 166 16.3.4 Previous Resource Estimates 177 16.3.5 Modelling & Resource Estimate Parameters 179 16.3.6 Comparative Estimates 180 16.4 MINERAL RESOURCE ESTIMATE SUMMARY 183 16.5 ESTIMATE OF THE MINEABLE PORTION OF THE RESOURCES 183 17.0 OTHER RELEVANT DATA & INFORMATION 191 17.1 MINING 191 17.1.1 Mine Access & Main Development 191 17.1.2 Mining Methods 194 17.1.3 Support & Geotechnical 197 17.1.4 Mining Labour 203 17.1.5 Sampling, Grade Control & Geology 204 17.1.6 Mining Equipment 205 17.1.7 Mining Sequence & Schedule 206 17.2 MINING SERVICES 208 17.2.1 Mine Water Management 208 17.2.2 Compressed Air Reticulation 210 17.2.3 Electrical Power 210 17.2.4 Ventilation 211 17.2.5 Surface Transportation 212 17.3 PROCESS PLANT 212 17.4 PROJECT INFRASTRUCTURE 213 17.4.1 General 213 17.4.2 Power Supply & Distribution 215 17.4.3 Surface Water Supply, Storage & Distribution 217 17.4.4 Site Facilities & Other Services 217 17.5 TAILINGS DISPOSAL 218 17.5.1 General 218 17.5.2 Site Selection 218 17.5.3 Tailings Storage Facility Design and Operation 219 17.5.4 Waste Water Discharge 221 17.5.5 Tailings Storage Facility Closure 221 17.6 ENVIRONMENTAL MANAGEMENT 222 17.6.1 Potential Environmental Impacts 223 17.6.2 Unexpected Risks & Events 226 17.6.3 Environmental Consequences of Not Developing the Project 226 17.6.4 Prevention or Mitigation of Potential Negative Impacts on the Environment 226 17.6.5 Environmental Management, Monitoring & Supervision Program 227 17.7 PROJECT IMPLEMENTATION 228 17.7.1 Project Milestones 228 Page 4 17.7.2 Basis for Project Schedule 229 17.8 CAPITAL COST ESTIMATE 229 17.8.1 Pre-Production Capital 230 17.8.2 Sustaining Capital 231 17.8.3 Basis for Capital Cost Estimates 232 17.9 OPERATING COST ESTIMATE 233 17.10 ECONOMIC EVALUATION 236 17.10.1 Economic Analysis Summary 236 17.10.2 Basis of Economic Evaluation 237 17.10.3 Assumptions 238 17.10.4 Sensitivity Analysis 239 17.10.5 Project Cashflow 240 17.11 PRELIMINARY ASSESSMENT UPDATE FOR EXPANDED RESOURCE 241 17.12 RISK ASSESSMENT 244 18.0 INTERPRETATION AND CONCLUSIONS 246 18.1 MINERAL RESOURCES & MINEABLE RESOURCE 246 18.2 EXPLORATION DEVELOPMENT 247 18.3 EXPLORATION 247 18.4 EXPLORATION & DEVELOPMENT POTENTIAL 248 19.0 RECOMMENDATIONS 249 19.1 OLYMPUS’ 2007-2008 WORK PLAN AND BUDGET 249 19.2 GENERAL RECOMMENDATIONS 252 20.0 REFERENCES 255 21.0 CERTIFICATES OF THE AUTHORS 257 22.0 CONSENTS OF QUALIFIED PERSONS 261 MURRAY RONALD STEVENS 261 GRAEME WHITELAW FULTON 261 23.0 SIGNATURES 263 LIST OF FIGURES Figure 1- Property Geology Showing the Bai Dat & Bai Go Deposits 20 Figure 2- Property Location Plan 21 Figure 3- Phuoc Son Land Holdings 24 Figure 4 - Tectonic Map of Vietnam & Surrounding Areas 31 Figure 5 - Regional Geology Map, Quang Nam Province 32 Figure 6 - Phuoc Son Property Geology 34 Figure 7 - Dak Sa Mine Area: Drillhole Location Plan 42 Figure 8 - South Deposit: Geology & Drillhole Location Plan 48 Figure 9 - South Deposit: Representative Cross-Section 49 Page 5 Table of Contents Figure 10 - North Deposit Geology & Drillhole Plan 54 Figure 11 - North Deposit: Southern Cross-Section 55 Figure 12 - North Deposit: Northern Cross-Section 56 Figure 13 - North Deposit: NW-SE Long-Section 57 Figure 14 - Nui Vang Ground Magnetic, Soil Geochemical Contour Map & Drillhole Location 64 Figure 15 - Bai Gio: Geology & Drillhole Layout Plan 67 Figure 16 - Khe Rin Geology & Drillhole Layout Plan 70 Figure 17 - Khe Rin: Magnetic Survey & Geocompilation 71 Figure 18 - Gold Chart for Rocklabs SI15 Reference Material 95 Figure 19 - Gold Chart for Rocklabs SI10 Reference Material 96 Figure 20 - Gold Chart for Rocklabs SK11 Reference Material 96 Figure 21 - Gold Chart for Rocklabs SL20 Reference Material 97 Figure 22 - Gold Chart for Rocklabs SN20 Reference Material 97 Figure 23 - Logarithmic Correlation of Field Duplicate Samples 99 Figure 24 - Logarithmic Correlation of Laboratory Duplicate Samples 100 Figure 25 - Scatter Plot of Blank Samples 101 Figure 26 - Plot of Blank Sample Assays with Grades > Detection Limit 102 Figure 27 - Bar Graph Comparing Original & Umpire Assays 103 Figure 28 - Logarithmic Plot of Original & Umpire Samples 104 Figure 29 - Metallurgical Testwork: Gold Sizing in Gravity Concentrates 118 Figure 30 - Metallurgical Testwork: Concentrate Leach Recovery Times 123 Figure 31 - Metallurgical Testwork: Gold Leach Recovery vs. Time 124 Figure 32 - Bai Dat: Histogram of Au Orezone Composites 138 Figure 33 - Bai Dat: Log Histogram of Au Orezone Composites 138 Figure 34 - Bai Dat: Cumulative Log Histogram of Au Orezone Composites 139 Figure 35 - Bai Dat: Histogram of Ag Orezone Composites 140 Figure 36 - Bai Dat: Histogram of Pb Orezone Composites 141 Figure 37 - Bai Dat: Histogram of Zn Orezone Composites 141 Figure 38 - Bai Dat: Cumulative Log Histogram of Ag Orezone Composites 142 Figure 39 - Bai Dat: Cumulative Log Histogram of Pb Orezone Composites 142 Figure 40 - Bai Dat: Cumulative Log Histogram of Zn Orezone Composites 143 Figure 41 - Bai Dat: Full Width Composite Au Gram/Tonne Contour Plot 145 Page 6 Table of Contents Figure42 - Bai Dat: Full Width Composite Au Gram-Metre Contour Plot 146 Figure43 - Bai Dat: Full Width Composite Orezone Width Contour Plot 147 Figure44 - Bai Dat: Full Width Composite Density Contour Plot 148 Figure45 - Bai Dat: Comparison of Previous Contour Plots 149 Figure46 - Bai Dat: Full Width Composite Ag Gram per Tonne Contour Plot 150 Figure47 - Bai Dat: Full Width Composite Pb ppm Contour Plot 151 Figure48 - Bai Dat: Full Length Composite Zn ppm Contour Plot 152 Figure49 - Bai Dat: Comparative Contour Plots for Au, Ag, Pb & Zn 153 Figure50 - Bai Dat: Scatter Plots of Au, Ag, Pb, Zn & Density for Drillhole Composites 157 Figure51 - Bai Go: Histogram of Au Orezone Composites 168 Figure52 - Bai Go: Log Histogram of Au Orezone Composites 168 Figure53 - Bai Go: Cumulative Log Histogram of Au Orezone Composites 169 Figure54 - Bai Go: Histogram of Ag Orezone Composites 170 Figure55 - Bai Go: Histogram of Pb Orezone Composites 170 Figure56 - Bai Go: Histogram of Zn Orezone Composites 171 Figure57 - Bai Go: Cumulative Log Histogram of Ag Orezone Composites 171 Figure58 - Bai Go: Cumulative Log Histogram of Pb Orezone Composites 172 Figure59 - Bai Go: Cumulative Log Histogram of Zn Orezone Composites 172 Figure60 - Bai Go: Scatter Plots of Au, Ag, Pb, Zn & Density for Drillhole Composites 177 Figure61 - Bai Dat: 3D View of Mineable Envelopes within Mineral Resource Volume 186 Figure62 - Bai Go: 3D View of Mineable Envelopes 187 Figure63 - Bai Dat: Mineable Envelopes using Maximum 50% Waste Dilution 188 Figure64 - Bai Dat: Indicative Undergound Development Layout 193 Figure65 - Bai Go: 3D View of Indicative Undergound Development Layout 194 Figure66 - Diagrammatic Representation of the Fully-Mechanised Room-&-Pillar Extraction 195 Figure67 - Diagrammatic Representation of the Narrow Vein Room-&-Pillar Extraction. 195 Figure68 - Longitudinal Section - Slusher Winch Configuration 196 Figure69 - Longitudinal Section of Shrinkage Stope - Stoping Phase 197 Figure70 - Longitudinal Section of Shrinkage Stope - Drawing Phase 197 Figure71 - Bai Dat: Geotechnical Drillholes 199 Figure72 - Bai Go: Geotechnical Drillholes 199 Figure73 - Bai Dat: Modelled RMR Distribution 200 Page 7 Table of Contents Figure 74 - Bai Go (Zone2): Modelled RMR Distribution 201 Figure 75 - Bai Go (Zone 3): Modelled RMR Distribution 202 Figure 76 - Mining Operations Organisational Chart 204 Figure 77 - Bai Dat: Planned Sump Locations 209 Figure 78 - Bai Dat: Indicative Mine Dewatering Arrangement 210 Figure 79 - Bai Dat: Indicative Ventilation Network 211 Figure 80 - Plant Process Flow Diagram 212 Figure 81 - Indicative Mine Site Infrastructure Layout 214 Figure 82 - Tailings Storage Facility Layout 220 LIST OF TABLES Table 1 -Bai Dat: Measured, Indicated & Inferred Gold-Silver-Lead-Zinc Mineral Resources 12 Table 2 - Bai Go: Measured, Indicated & Inferred Gold-Silver-Lead-Zinc Mineral Resources 13 Table 3 - Combined: Measured, Indicated & Inferred Gold-Silver-Lead-Zinc Mineral Resources 13 Table 4 - Combined: Potentially Mineable Portion of the Mineral Resource @ 3g/t Au Cut-Off 13 Table 5 - Licences & Approvals held by NVMC & PSGC 25 Table 6 - Bai Dat Deposit - Selected Mineralised Drillhole Intercepts 51 Table 7 - North Deposit (Bai Go & Bai Go North) - Selected Mineralised Drillhole Intersections 60 Table 8 - Bai Chuoi - Selected Mineralised Drillhole Intersections 62 Table 9 - Bai Gio - Selected Mineralised Drillhole Intersections 65 Table 10 -Khe Rin - Selected Mineralised Drillhole Intersections 73 Table 11 - Other Phuoc Son Property Prospects as at 31 October 2007 76 Table 12 - Bai Go Lithology Codes Revised August 2005 (after Alexander, 2006) 79 Table 13 - Phuoc Son Regional Exploration Program 2007-2008 84 Table 14 - Phuoc Son Resource and Exploration Program 2007-2008 84 Table 15 -Phuoc Son Feasibilty 2008 84 Table 16 - Phuoc Son Property - Drilling Statistics 88 Table 17 - DrillHoles Geologically Check Logged by Terra Mining/Stevens & Assoc 110 Table 18 - Randomly Chosen Database & Assay Sheet Verification List 111 Page 8 Table of Contents Table19 - Original Assay Data Selected for Check Sampling By Terra Mining Consultants/Stevens & Assoc 112 Table20 - Check assay data from SGS Waihi, New Zealand 112 Table21 - Metallurgical Testwork: Multi-Element Analyses 116 Table22 - Metallurgical Testwork: 2006 Testwork Analyses 117 Table23 - Metallurgical Testwork: Gold Distribution @ 106 µm 119 Table24 - Metallurgical Testwork: Gravity Recovery Results 120 Table25 - Metallurgical Testwork: Gravity vs. Size Recovery 121 Table26 – Metallurgical Testwork: Flotation Test Results 122 Table27 - Metallurgical Testwork: Concentrate Leach Testwork 123 Table28 - Metallurgical Tetswork: Cyanide Leach Results (Gekko) 124 Table29 - Metallurgical Testwork: Cyanide Leach Results (SGS) 125 Table30 - Bai Dat: Gold, Silver, Lead & Zinc Mineral Resources 128 Table31 - Bai Go: Gold, Silver, Lead & Zinc Mineral Resources 128 Table32 - AusIMM & CIM Comparative Resource/Reserve Definitions 131 Table33 - Bai Dat: Ore Zone Drillhole Sample Statistics 136 Table34 - Bai Dat: Ore Zone 1m Composited Drillhole Sample Statistics 137 Table35 - Bai Dat: Ore Zone Full Width Composited Drillhole Sample Statistics 144 Table36 - Bai Dat: Quantile Analysis of Au Drillhole Composites 154 Table37 - Bai Dat: Results of Bivariate Analysis of Orezone Drill Composites 155 Table38 - Summary of Bai Dat Resources @ Various Cut-offs (November 2002) 159 Table39 - Bai Dat: WGM Reclassified H&S Resource Estimate (January 2004) 159 Table40 - Bai Dat: Resource Estimation Parameters 160 Table41 - Bai Dat: Software Modelling Differences 161 Table42 - Bai Dat: Comparative Gold Resource Assessment 161 Table43 - Bai Dat: Comparative Silver Resource Assessment 162 Table44 - Bai Dat: Comparative Lead Resource Assessment 162 Table45 - Bai Dat: Comparative Zinc Resource Assessment 162 Table46 - Bai Dat: Effect on Grade of Au Top Cuts 162 Table47 - Bai Dat: Comparison of Cut & Uncut Grades for Au, Ag, Pb & Zn 163 Table48 - Bai Go: Ore Zone Drillhole Sample Statistics 166 Table49 - Bai Go: Ore Zone 1m Composited Drillhole Sample Statistics 167 Table50 - Bai Go: Ore Zone Full Width Composited Drillhole Sample Statistics 173 Page 9 Table of Contents Table51 - Bai Go: Quantile Analysis of Au Drillhole Composites 174 Table52 - Bai Go: Results of Bivariate Analysis of Orezone Drill Composites 175 Table53 - Summary of Bai Go Resources @ Various Cut-offs (November 2002) 178 Table54 - Bai Go: WGM Reclassified H&S Resource Estimate (January 2004) 179 Table55 - Bai Go: Resource Estimation Parameters 180 Table56 - Bai Go: Software Modelling Differences 180 Table57 - Bai Go: Comparative Gold Resource Assessment 181 Table58 - Bai Go: Comparative Silver Resource Assessment 181 Table59 - Bai Go: Comparative Lead Resource Assessment 181 Table60 - Bai Go: Comparative Zinc Resource Assessment 182 Table61 - Bai Go: Effect on Grade of Au Top Cuts 182 Table62 - Bai Go: Comparison of Cut & Uncut Grades for Au, Ag, Pb & Zn 182 Table63 - Mineable Reserves Optimiser Process Parameters 184 Table64 - Bai Dat: Mineable Resource Optimisation Results 185 Table65 - Bai Go: Mineable Resource Optimisation Results 185 Table66 - Bai Dat: Mineral Resource Optimisation Results for Differing Waste Dilution Options 187 Table67 - Bai Dat: Potentially Mineable Portion of the Mineral Resource @ 3 g/t Au Cut- Off 189 Table68 - Bai Go: Potentially Mineable Portion of the Mineral Resource @ 3 g/t Au Cut-Off 189 Table69 - Combined: Potentially Mineable Portion of the Mineral Resource @ 3 g/t Au Cut- Off 189 Table70 - Mining Equipment List 206 Table71 - Preliminary Annual Production Schedule 208 Table72 - Temporary Power Staged Build-up Schedule 216 Table73 - Pre-Production Capital Summary 230 Table74 - Sustaining Capital Summary 231 Table75 - Operating Cost Summary 233 Table76 - Summary of Plant Operating Costs 234 Table77 - Project Summary: Economic Outcomes 237 Table78 - Project Sensitivities 240 Table79 - Project Cashflow Summary 241 Table80 - Preliminary Assessment on the Estimate of the Mineable Portion of the Resource 242 Page 10 Table of Contents Table 81 - Preliminary Assessment: Impact of Gold Price Variation 244 Table 82 -Project Risk Assessment Summary 245 Table 83- Combined Bai Go & Bai Dat: Gold, Silver, Lead & Zinc Mineral Resources 246 Table 84 - Combined: Potentially Mineable Portion of the Mineral Resource @ 3g/t Au Cut-Off 247 Table 85 - Phuoc Son 2007-2008 Regional Exploration Work Plan and Budget 250 Table 86 - Dak Sa 2007-2008 Exploration and Resource Definition Work Plan And Budget 251 Table 87 - Dak Sa Feasibility Study Budget 251 Page 11 Table of Contents 1.0 EXECUTIVE SUMMARY The Phuoc Son property is located in the western highlands of Quang Nam Province, in Central Vietnam, some 8 kilometres (14.5 kilometres by road) northwest of the small town of Kham Duc and approximately 90 kilometres (140 kilometres by road) southwest of the coastal city of Da Nang. Phuoc Son Gold Company Limited (PSGC) owns 100% of the Phuoc Son property. The PSGC is owned 85% by New Vietnam Mining Corporation (NVMC), which is a wholly owned subsidiary of Olympus Pacific Minerals Inc. (Olympus). Olympus Pacific Minerals has retained Terra Mining Consultants Ltd and Stevens
